


PROMISSORY NOTE




$150,000

                 

         May 24, 2013







FOR VALUE RECEIVED, the undersigned, PCS EDVENTURES!.COM, INC., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of TODD R. HACKETT, or (his/her/its) successors and assigns, if any
(hereinafter referred to as “Lender”), the principal sum of One Hundred and
Fifty Dollars ($150,000), together with interest on the unpaid principal amount
of this Promissory Note (“Note”) at the rate of twelve percent (12%) per annum
in the manner and upon the terms and conditions set forth below.




The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on or before August 24, 2013.
 All cash payments on this Note shall be made in lawful currency of the United
States at the address of the Lender, or at such other place as the holder of
this Note may designate in writing.




This Note is secured by several customers purchase orders to PCS Edventures for
the sum of $150,229.95 as collateral as described in the attached appendix.
Borrower shall repay Lender $0.50 for every $1.00 received within 5 working days
of collection of the funds paid on the customer purchase orders described on the
appendix. The remaining $0.50 shall be re-secured by new purchase orders (to be
determined) received by the company from its customers. Each week the Borrower
shall amend the Promissory Note appendix to identify those purchase orders which
have been paid by customers. The aggregate amount of customer payments applied
to the principal and interest and additional purchase orders received by the
company during the preceding week.




The obligations of the Borrower hereunder may be assigned by the Borrower
without consent or prior notice to the Lender.  




Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire debt and principal amount then remaining unpaid under this
Note immediately due and payable and may, without notice, in addition to any
other remedies, proceed against the Borrower to collect the unpaid principal and
any interest due.  Presentment for payment, notice of dishonor, protest and
notice of protest are waived by the Borrower and any and all others who may at
any time become liable or obligated for the payment of all or any part of this
Note, the principal or interest due.




This Note may be amended only by a written instrument executed by Lender and
Borrower.




This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho.  Any legal action to enforce
any obligation of the




--------------------------------------------------------------------------------

parties to this Note shall be brought only in the District Court of the Fourth
Judicial District of the State of Idaho, in and for the County of Ada.  




In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
or any provision hereof, the prevailing party shall be entitled to seek from the
other party all costs, damages, and expenses, including reasonable attorney’s
and paralegal’s fees, incurred by the prevailing party.




Dated the day and year first above written.


PCS EDVENTURES!.COM, INC.




[hackett150knote052413002.gif] [hackett150knote052413002.gif]







_______________________

  

  

Robert O. Grover, CEO

PCS Edventures, Inc.

345 Bobwhite Ct. Ste. 200

Boise, ID 83706

(Borrower)







/s/ Todd Hackett

Todd Hackett

1923 Wildwood Lane

Muscatine, Iowa, 52761

 (Lender)




































































--------------------------------------------------------------------------------





APPENDIX





Order Reference No.

Customer

Customer Purchase Order

                                   Amount

 

 

 

 

14429

STEMfinity

1655-Ford Heights IL

 $         505.75

14442

STEMfinity

1638-Las Cruces NM

 $      1,266.50

14453

STEMfinity

1603-Clearwater, FL

 $      3,221.50

14460

STEMfinity

1689-Dublin,GA

 $      1,011.50

14463

STEMfinity

1677-Toppenish,WA

 $      1,270.75

14530

STEMfinity

1680-Asher,OK

 $      1,610.75

14531

STEMfinity

1697-Birmingham AL

 $      3,767.40

14533

STEMfinity

1681-DobbsFerry,NY

 $      3,808.00

14535

STEMfinity

1729-Ripley,TN

 $         505.75

14536

STEMfinity

1755-Warwick,ND

 $         505.75

14555

STEMfinity

1766-Middlesboro,KY

 $         760.75

14596

STEMfinity

1784-Dubois,WY

 $         531.25

14597

STEMfinity

1813-AirwayHeights,WA

 $      1,037.00

14598

STEMfinity

1799-Tampa,FL

 $         505.75

14551

Meridian Joint School District #2

004959

 $      2,380.00

14547

18625 Lake City Middle School

Web Order/PO00029887

 $      2,274.00

14599

18532 Roselle Park School District - NJ

301782

 $      1,767.50

14556

239 Idaho Commission for Libraries

2013-684

 $      3,533.00

14518

Savannah R 3 Public Schools

WR32102

 $      6,876.00

7143

18496 Conway Public Schools

13005528

 $      2,000.00

7222

STEMfinity

1707-Lyford,TX

 $      2,431.80

7223

239 Idaho Commission for Libraries

2013-671

 $    10,942.50

7224

239 Idaho Commission for Libraries

2013-671

 $      1,600.00

7226

Zion Elementary School District 6

0000033690

 $      1,770.00

7230

Harlingen Consolidated Independent School District

00124591

 $      1,425.00

7236

STEMfinity

1743-Richmond,CA

 $      2,541.50

7233

STEMfinity

1752-Sublette,KS

 $      1,802.00

7239

Humboldt USD 258 Humboldt USD 258

032531

 $      9,240.00

7234

STEMfinity

1745-Hammond,LA

 $         532.50

7242

Beaumont ISD

1009247

 $      1,870.00

7240

STEMfinity

1764-Independence,MO

 $      3,187.50

7244

19764 Playa Vista Elementary School

OP BP0M0000308

 $      5,554.41

7243

Sand Springs Public Schools

2013-11-1705

 $      4,360.00

7247

STEM Academy 101

SA 9841 School PO # 5700-10120

 $      4,940.00

7248

Fulton County Schools - KY

00013322-00

 $      2,695.00

7250

Los Fresnos CISD Los Fresnos CISD

13006679

 $      1,935.00

7252

Child Development Centers, Inc. - PA

1002

 $      1,600.00

7257

Alvord Unified School Dist.

P-2037735

 $      1,194.00

7259

STEMfinity

1793-Chicago,IL

 $      1,270.75

7258

STEM Academy 101

SA 2013-111 School PO P201303328

 $      4,940.00

7270

STEMfinity

1798-Beaumont,TX

 $         505.75

7266

STEMfinity

1811-Clearwater,FL

 $      2,031.50

7269

STEMfinity

1820-Frederick,MD

 $      1,270.75

7262

STEMfinity

1823-SanAntonio,TX

 $      2,125.00

7268

STEMfinity

1828-Bakersfield,CA

 $      2,460.75

7260

18658 Bonifay Middle

823

 $      9,985.00

7265

22129 SKY Academy Charter School

9833

 $      1,825.00

7272

18397 St Anthony School- Oakland CA

Online Order -PO STA05102013

 $      1,723.34

7273

Community Tutoring - Prince George's County - MD

201301

 $      6,997.00

7274

STEM Academy 101

SA 2013-124 School PO 311971

 $      4,940.00

7280

STEMfinity

1832-McComb, MS

 $      2,282.25

7282

STEMfinity

1839-Dubois,WY

 $      1,610.75

7281

22235 Trimble County Schools - KY

4006

 $      4,855.00

7284

Bibb County Schools Bibb County School District

GF130301

 $      1,355.00

7289

STEMfinity

1854-Clearwater,FL

 $         760.75

7288

STEMfinity

1861-Aiken, SC

 $         531.25

 

 

 

 $  150,229.95






